Citation Nr: 1308228	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The Veteran's timely notice of disagreement was received (on July 6, 2009 within one year of being notified of the adverse outcome on July 14, 2008.  38 C.F.R. § 20.201.

In September 2011, the Veteran presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his bilateral hearing loss and reported tinnitus are the result of acoustic trauma in service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

The Veteran specifically states that, although his Form DD 214 indicates that his military occupational specialty ("MOS") was a Quartermaster with the Navy, he says that when he was transferred to the U.S.S. Ticonderoga, he was tasked with the temporary duty assignment of working as a Fire Control Technician Gunnery, which he says required him to work in close proximity to five-inch guns and the flight desk.  See Board hearing transcript, September 2011.  

In this regard, the Board observes that VA Fast Letter 10-35, entitled "Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus" (September 2, 2010), introduces the Duty MOS Noise Exposure Listing ("DMNEL"), a rating job aid for determinations regarding service connection for hearing loss and/or tinnitus.  The DMNEL is a compilation of Department of Defense-verified lists of military occupational specialties and the corresponding probability of hazardous noise exposure.  Although the Board observes that the Veteran's MOS of Quartermaster is shown on the DMNEL to have a low probability of hazardous noise exposure, the MOS of Fire Control Technician has a moderate probability.  Thus, if it were determined that the Veteran served as a Fire Control Technician, there is a greater chance that he indeed would have been exposed to acoustic trauma. 

The Board further notes that, during a December 2009 VA examination. the examiner opined that the Veteran's bilateral hearing loss was less likely than not the result of service, based primarily on a finding of an absence of a hearing loss disability during service.  In this respect, the Board notes that, despite the lack of evidence of a hearing loss disorder in service, the United States Court of Appeals for Veterans Claims ("Court") held that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements for a hearing loss disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that 38 C.F.R. § 3.385 "does not serve as a bar to service connection" where there is an absence of an in-service audiometric examination capable of being compared to the regulatory pure tone and speech recognition criteria). 

In this regard, the Board notes that in an October 2009 statement, the Veteran specifically asked that VA obtain his service personnel records in order to attempt to prove his MOS as a Fire Control Technician Gunnery.  Review of the claims folder, however, shows that the RO made no attempt to obtain these records.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  This includes the duty to assist the claimant in obtaining evidence.  It also includes a heightened duty to assist in obtaining records in the possession of a federal agency, including service records.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").  The possibility that such records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  As such, as the RO did not attempt a search for the Veteran's service personnel records, a remand is necessary to allow the RO/AMC to execute such a search and to prepare a detailed report of the efforts undertaken to locate such records.

If the Veteran's service personnel records are obtained and show evidence of his claimed MOS, a VA examination addendum should be obtained to allow the examiner to consider the Veteran's circumstances of service to include greater exposure to acoustic trauma.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC should submit a request to the National Personnel Records Center ("NPRC") as well as any other appropriate service entity, and request that a search be made for the Veteran's service personnel records, to specifically include any records that identify his MOS as a Fire Control Technician/ Fire Control Technician Gunnery.  Any material produced by the requested search should be incorporated into the record.  A detailed memorandum listing all efforts undertaken to locate the Veteran's service personnel records should be prepared and associated with the claims folder.  

2.  Thereafter, if additional service personnel records are not obtained, the Veteran should be informed.  He should also be invited to submit any service personnel records he  may have in his possession. He should also be informed that he may submit other forms of evidence to establish his duties in service, such as lay statements.  The Veteran should be provided a reasonable time to respond.  Any information received should be associated with the claims folder.   

3.  If additional service personnel records are located, the RO/AMC should request an addendum to the VA examination provided in December 2009 by the same examiner, if possible. The examiner should be asked to address whether it is at least as likely as not that any current hearing loss or tinnitus is related to noise exposure in service, and whether any sensorineural hearing loss manifested within one year of service separation. If the Veteran is deemed to have sensorineural hearing loss, the examiner is requested to take into account the Veteran's lay evidence of hearing problems in service and thereafter. 

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



